Title: To George Washington from Jeremiah Banning, 7 September 1793
From: Banning, Jeremiah
To: Washington, George


            
              sir,
              Easton, Maryland, Septr 7th 1793.
            
            I am injoined by such of the Citizens of Talbot County as were present at a Meeting
              held this day at Easton, to communicate to you the inclosed Resolutions; and at the
              same time to express to you their Esteem and Attachment to your person, and their
              heartfelt Wishes for your constant Health and Happiness. I accordingly comply with
              their Injunction; and in the Execution of this Office I feel the most distinguished
              pleasure. I have the Honor to be, Sir, Your most obedient servant,
            
              Jeremiah Banning chairman
            
          